     Case 2:16-cv-02656-JAD-GWF Document 43 Filed 01/29/19 Page 1 of 3



 1   Michael J. McCue (Nevada Bar #6055)
     Meng Zhong (Nevada Bar #12145)
 2   LEWIS ROCA ROTHGERBER CHRISTIE LLP
     3993 Howard Hughes Parkway, Suite 600
 3   Las Vegas, NV 89169-5996
     (702) 949-8200 (phone)
 4   E-mail: mmccue@lrrc.com
     E-mail: mzhong@lrrc.com
 5
     Attorneys for Defendant and Counter-Claimant
 6   Cirrus Design Corporation
 7
                             UNITED STATES DISTRICT COURT
 8                                DISTRICT OF NEVADA
 9   CIRRUS AVIATION SERVICES, LLC,                     Case No. 2:16-cv-02656-JAD-GWF
10           Plaintiff and Counter-Defendant,           STIPULATION AND [PROPOSED]
                                                        ORDER TO EXTEND CASE
11   v.                                                 MANAGEMENT DEADLINES
12   CIRRUS DESIGN CORPORATION,                         (Second Request)
13           Defendant and Counter-Claimant.
14

15           Pursuant to Local Rules 7-1 and 26-4, Plaintiff Cirrus Aviation Services, LLC
16   (“Cirrus Aviation”) and Defendant Cirrus Design Corporation (“Cirrus Design”), by and
17   through their respective counsel, hereby agree and stipulate to extend certain case
18   management deadlines set forth in the Court’s Scheduling Order (ECF No. 30) and Order
19   Granting Stipulation to Extend Discovery Deadlines (ECF No. 35) for a period of 90 days.
20   This is the parties’ second request for an extension of time. One prior extension has been
21   granted. The parties’ stipulation is supported by the following:
22   I.      Good Cause
23           Good cause for the requested extensions of time exists. The Parties have worked
24   diligently to meet the Court-ordered fact discovery deadline of February 18, 2019. Both
25   parties have exchanged and requested document production, and are currently discussing
26   dates to complete depositions of lay and expert witnesses. The parties have done so in
27   light of the recent holidays in December and January. However, because of the holidays,
28   the parties were unable to schedule witness depositions due to witness and counsel travel
     107205494_1                                 -1-
     Case 2:16-cv-02656-JAD-GWF Document 43 Filed 01/29/19 Page 2 of 3



 1   and office closures.

 2           In addition, counsel for both parties, including lead counsel, have been extremely

 3   busy with other matters in early 2019, including a three-week jury trial (still ongoing) for

 4   Defendant’s lead counsel. Additionally, Plaintiff’s lead counsel has been involved in very

 5   substantial discovery activities in the lead-up to a four week jury trial in Reno, which is

 6   scheduled to begin on February 4, 2019.

 7           In addition, Defendant has recently submitted a motion to substitute the firm of

 8   Lewis Roca Rothgerber Christie LLP as its new Nevada-resident counsel. The attorneys

 9   from that firm are in the process of familiarizing themselves with the file and record in

10   this matter.

11           The parties now jointly seek to extend the deadline for the close of discovery by 90

12   days, from February 18, 2019 to May 18, 2019, and to adjust all case deadlines

13   accordingly.

14   II.     Statement Specifying the Discovery Completed to Date.

15           The parties have completed the following phases of discovery:

16                 •   The parties held their Rule 26(f) conference on May 22, 2018.

17                 •   The parties exchanged their Rule 26(a)(1) disclosures on June 16, 2018.

18                 •   The parties have exchanged and requested written discovery and relevant

19                     documents,    and   supplemented     these   documents    where   necessary

20                     throughout the discovery period.

21                 •   The parties submitted their Interim Status Report on December 19, 2018.

22                 •   Cirrus Aviation has submitted its Initial Expert Disclosure.

23   III.    A Specific Description of the Discovery that Remains to be Completed.

24           The parties must still take lay witness and expert witness depositions.

25           The parties are still engaged in discussions regarding written discovery, and each

26   party has raised issues about the other party’s discovery responses and document

27   production, which they are attempting to resolve.

28   ///

     107205494_1                                    -2-
     Case 2:16-cv-02656-JAD-GWF Document 43 Filed 01/29/19 Page 3 of 3



 1   IV.     A Proposed Schedule for Completing all Remaining Discovery.

 2           The parties propose the following extensions of deadlines set forth in the Order

 3   Granting Stipulation to Extend Discovery Deadlines:

 4
                        Event                         Current Date        Parties’ Stipulated
 5                                                                             Proposal

 6     Rebuttal Expert Disclosures               January 18, 2019         January 25, 2019

 7     Close of fact discovery                   February 18, 2019        May 18, 2019
       (LR 26-2)
 8
       Last day to file dispositive motions      March 19, 2019           June 16, 2019
 9     (Fed. R. Civ. P. 56(b); LR 7-2(e); LR
       26-1(e)(4))
10
       Motions in limine due                     30 days prior to trial   30 days prior to trial
11     (LR 16-3)

12     Joint Pretrial Order due                  April 18, 2019           July 16, 2019
       (LR 26-1)
13

14           IT IS SO AGREED AND STIPULATED this 29th day of January, 2019:
15

16   LEWIS ROCA                                      FOX ROTHSCHILD LLP
     ROTHGERBER CHRISTIE LLP
17
     By: /s/ Meng Zhong                              By: /s/ Kevin M. Sutehall
18   Michael J. McCue (Nevada Bar #6055)             Mark J. Connot (Nevada Bar #10010)
     Meng Zhong (Nevada Bar #12145)                  Kevin M. Sutehall (Nevada Bar #9437)
19   3993 Howard Hughes Parkway, Suite 600           1980 Festival Plaza Drive, Suite 700
     Las Vegas, NV 89169-5996                        Las Vegas, NV 89135
20
     Attorneys for Defendant and Counter-
     Claimant Cirrus Design Corporation              Attorneys for Plaintiff and Counter-
21
                                                     Defendant Cirrus Aviation Services, LLC
22

23                                              IT IS SO ORDERED:

24
                                                ___________________________________
25
                                                UNITEDSTATES
                                               UNITED   STATESMAGISTRATE
                                                                DISTRICT JUDGE
                                                                            JUDGE
26

27                                                       1/30/2019
                                                DATED: ____________________________
28

     107205494_1                               -3-
